08/09/2021


       IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 21-0273



                               Case No. DA 21-0273



R.S. and D.S.,

             Plaintiffs and Appellants,

      vs.

United States Automobile Association,

             Defendants and Appellee.

       ORDER GRANTING MOTION FOR EXTENSION OF TIME

             On Appeal from the Montana Thirteenth Judicial District,
                      In and for the County of Yellowstone,
            Cause No. DV-20-0846; Honorable Jessica T. Fehr, Presiding


      Appellants’ has filed an unopposed motion requesting an extension for their

Opening Brief to be filed on or before November 1, 2021. Pursuant to the motion,

and for good cause being shown:

      IT IS HEREBY ORDERED that Appellants’ Opening Brief is due on or

before November 1, 2020.



DATED:_________________                   BY:________________________________
                                                    Chief Justice


                                                                          Page 1 of 1
                                                                      Electronically signed by:
                                                                            Mike McGrath
                                                               Chief Justice, Montana Supreme Court
                                                                           August 9 2021